Per Curiam,
The jury in this case was clearly and adequately instructed in regard to every phase of the defense, — the effect to be given the evidence of good character, the degree of proof required to establish the defendant’s guilt, and • the effect to be given to the testimony of an admitted accomplice, were carefully and fully explained to the jury. The jury was specially instructed to carefully scrutinize the testimony of the accomplice, and with the utmost care and caution to look at his testimony and remember that it comes from a polluted source. “Nevertheless, if you believe that he was telling you the truth, and if that story which he told you here satisfies you beyond a reasonable doubt of the defendant’s guilt, the jury would be justified in bringing in a verdict of guilty: Commonwealth v. Haines, 257 Pa. 289.
No application for a new trial was made, and we find no error to warrant a reversal of this judgment.
The judgment is affirmed, the record remitted, and it is ordered that the appellant appear at such time as he may be called and that he be committed until he has fully complied with the sentence imposed or any part of it that had not been performed at the time this appeal became a supersedeas.